DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 


Response to Arguments
There were no new arguments filed with the instant RCE.  The last arguments were filed on 1/11/2022 and were responded by examiner on 2/3/2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims  1-6, 10-14, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  IDS NPL: "Satellite Spoofing Identification Method Based on Radio Frequency Feature Extraction" hereinafter npl2 in view of PETROVIC (US 2018/0248741 hereinafter Petrovic) in further view of Al-Kadi et al (US 2012/0080529 hereinafter Alkadi) in further view of  KHOURY et al (US 2018/0254046 hereinafter Khoury).



As to claim 1,   
npl2 discloses a spoofing detection device, comprising: 
an antenna pg 5 section 4.1 front end RF module in view of  Fig 3
configured to receive a signal pg 5 section 4.1 satellite signals
from wireless communication; pg 1 Abstract  satellite communication

a processor pg 5 section 4.1 Intel Core i7-4790
configured to extract pg 5 section 4.1 to extract spatial RF fingerprint feature
at least one feature pg 5 section 4.1 fingerprint feature
of the received signal; pg 5 section 4.1 satellite signals

wherein the extracted feature   pg 5 section 4.1 fingerprint feature
from the received signal pg 5 section 4.1 satellite signals
[[includes a first non-ideality;]]

a storage 
pg 5 section 4.1 sent to the computer 
configured to store 
pg 5 section 4.1 sent to the computer
in view of  pg 7 section 4.3  the normal satellite signals in the current space are trained
a local signal feature;
pg 7 section 4.3  the normal the special RF fingerprint feature of normal state
in view of  pg 7 section 4.3  the normal satellite signals
		wherein the local signal feature
pg 7 section 4.3  the normal the special RF fingerprint feature of normal state
in view of  pg 7 section 4.3  the normal satellite signals
		[[includes a second non-ideality;]]

a detection circuit 
pg 5 section 4.1 USRP running on the processor w Ubuntu 14.04, radio platform, and 
Matlab and  Motorola's M12M platform
[[configured to ]]
compare pg 7 section 4.3  by comparing
the extracted feature from the received signal 
pg 5 section 4.1 to extract spatial RF fingerprint feature
and the local signal feature, 
pg 7 section 4.3  the normal the special RF fingerprint feature of normal state
in view of  pg 7 section 4.3  the normal satellite signals

wherein the detection circuit 
pg 5 section 4.1 USRP running on the processor w Ubuntu 14.04, radio platform, and 
Matlab
[[is configured ]]
to decide whether the signal is a spoofed signal 
pg 7 section 4.3  determine whether there is a spoofing signal
based on a result of comparison between the extracted feature from the received signal and the local signal feature,
pg 7 section 4.3  by comparing with the normal the special RF fingerprint feature of 
normal state, we can determine whether there is a spoofing signal

wherein the comparison between the extracted feature and the received signal and the local signal feature comprises a comparison [[of the first non-ideality with the second non-ideality.]]


Before the effective filing date, it would have been obvious to a person having ordinary skill in the art  that the Experimental System shown in Fig 3 of page 5 including USRP and Matlab is used to implement the comparison and determination steps of section 4.3 found on page 7 as suggested in section 4.3 experimental result corresponding to the Experimental System shown in Fig 3.    As such, npl2 teaches:

a detection circuit configured to compare the extracted feature from the received signal and the local signal feature

wherein the detection circuit is configured to decide whether the signal is a spoofed signal based on a result of comparison between the extracted feature from the received signal and the local signal feature

npl2 does not disclose
wherein the extracted feature from the received signal includes a first non-ideality;
	
Petrovic teaches 
	[0063 ]a satellite transmitter may have DC offset errors which may cause a signal distortion
	 
	
neither npl2 nor Petrovic teaches 
wherein the extracted feature from the received signal includes a first non-ideality;

Alkadi teaches
	[0002] non-idealities such as DC offset affect a received signal

therefore
	npl2 in combination with Petrovic and Alkadi teaches
wherein the extracted feature from the received signal includes a first non-ideality;

because 
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art  to combine the cited features of npl2 with those of Petrovic and Alkadi as elements previously known in the art, the combination yielding predictable results.
For example, npl2 is directed towards Satellite Spoofing associated with signals transmitted from satellites (see Title/Abstract).  Petrovic teaches that a satellite transmitter may introduce a DC Offset error to npl2's transmitted signal.
Further, Alkadi teaches in [0002] that the DC Offset of Petrovic may be considered a non-ideality to thereby arrive at in combination with npl2 the claimed invention.

neither npl2 Petrovic nor Alkadi teaches 
wherein the local signal feature includes a second non-ideality;

wherein the comparison between the extracted feature and the received signal and the local signal feature comprises a comparison of the first non-ideality with the second non-ideality. 

Khoury teaches
	[0052] spoofed audio may include artifacts not expected in a voice sample from a genuine user, such as, 
DC offset
	


 therefore
	npl2 in combination with Petrovic and Alkadi as further modified by  Khoury  teach
		wherein the local signal feature includes a second non-ideality;

of the first non-ideality with the second non-ideality. 
because
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art  to combine the cited features of npl2, Petrovic and Alkadi with those of Khoury as elements previously known in the art, the combination yielding predictable results.
For example, npl2 is directed towards Satellite Spoofing associated with signals transmitted from satellites (see Title/Abstract).  Petrovic teaches that a satellite transmitter may introduce a DC Offset error to npl2's transmitted signal.
Further, Alkadi teaches in [0002] that the DC Offset of Petrovic may be considered a non-ideality to thereby arrive at in combination with npl2 the claimed invention.
And finally, Khoury teaches that a spoofing signal albeit audio  may be include unexpected signals such as a DC offset.

As such, the teaching of Khoury may be applied to the combination of npl2, Petrovic and Alkadi to arrive at the claimed invention because npl2 is directed to the detection of spoofed satellite signals.  Petrovic teaches that a satellite transmitter may introduce a DC Offset.  And Khoury teaches that the detection of a DC offset in a transmitted signal may indicate that the transmitted signal is spoofed.  Therefore, it would have been obvious to a person having ordinary skill in the art to use the combined teaching to determine if a signal was spoofed by comparing a known genuine signal to a received signal to determine if the received signal included an unexpected DC Offset  


As to claim 2,   
neither npl2 Petrovic nor Alkadi teaches 
wherein the spoofing detection device alarms when the received signal is decided as a spoofed signal.
.
	Khoury teaches
[0048 ]wherein the spoofing detection device alarms when the received signal is decided as a spoofed signal.

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art  to combine the cited features of npl2, Petrovic and Alkadi with those of Khoury as elements previously known in the art, the combination yielding predictable results.
For example, npl2 is directed towards Satellite Spoofing associated with signals transmitted from satellites (see Title/Abstract).  Petrovic teaches that a satellite transmitter may introduce a DC Offset error to npl2's transmitted signal.
Further, Alkadi teaches in [0002] that the DC Offset of Petrovic may be considered a non-ideality to thereby arrive at in combination with npl2 the claimed invention.
And finally, Khoury teaches that a spoofing signal albeit audio  may be include unexpected signals such as a DC offset.

As such, the teaching of Khoury may be applied to the combination of npl2, Petrovic and Alkadi to arrive at the claimed invention because npl2 is directed to the detection of spoofed satellite signals.  Petrovic teaches that a satellite transmitter may introduce a DC Offset.  And Khoury teaches that the detection of a DC offset in a transmitted signal may indicate that the transmitted signal is spoofed.  Therefore, it would have been obvious to a person having ordinary skill in the art to use the combined teaching to determine if a signal was spoofed by comparing a known genuine signal to a received signal to determine if the received signal included an unexpected DC Offset  

As to claim 3,   
npl2 discloses wherein the processor is configured to extract the at least one feature 
from a physical layer of the signal. 	
see  Abstract extracted from the actual satellite signal in view of physical layer security 
         technique

As to claim 4,   
npl2 discloses wherein the signal includes in-phase (I) and in-quadrature (Q) components. 
see pg 3 section 3.2  I/Q signals
in view of pg 4  Fig 1 which is a scatter plot of the satellite signals w X axis of I and a Y axis of Q

Claim 5 is rejected on the basis previously presented in the rejection of claim 1.

As to claim 6,   
npl2 teaches wherein the spoofing detection device verifies the signal as genuine signal when the extracted feature from the received signal matches with the local signal feature.


Before the effective filing date, it would have been obvious to a person having ordinary skill in the art  that the comparison to determine a spoofing signal found pg 7 section 4.3  yields a determination that the signal is either spoofed or reliable because  the broadest reasonable interpretation of the claim language includes a reliable signal as one  being determined not to be a spoofed signal.    As such, npl2 teaches:

verifies the signal as reliable signal when the extracted feature from the received signal matches with the local signal feature.
	
in view of pg 7 section 4.3  by comparing with the normal the special RF fingerprint 
feature of normal state, we can determine whether there is a spoofing signal

in further view of  pg 6 section 4.2   after receiving normal signals for a period of time, a 
stable spatial RF fingerprint will be formed….there will be differences in spatial  RF fingerprint upon the appearance of spoofing signals.


Claim 10 is  rejected on the basis previously presented in the rejection of claim 1.
Claim 11 is  rejected on the basis previously presented in the rejection of claim 2.
Claim 12 is  rejected on the basis previously presented in the rejection of claim 4.
Claim 13 is  rejected on the basis previously presented in the rejection of claim 1.
Claim 14 is  rejected on the basis previously presented in the rejection of claim 6.

Claim 18 is  rejected on the basis previously presented in the rejection of claim 1 because an offset includes amplitude information.

Claim 19 is  rejected on the basis previously presented in the rejection of claim 1 because an offset includes amplitude information.





Claims  7-9 and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over npl2 

in view of  PETROVIC (US 2018/0248741 hereinafter Petrovic) in further view of Al-Kadi et al (US 2012/0080529 hereinafter Alkadi) in further view of  KHOURY et al (US 2018/0254046 hereinafter Khoury) in view of  Carmack et al ( US 9849978 hereinafter Carmack) 

As to claim 7-9  , npl2 teaches all the subject matter pointed out in the above 103 rejection of parent claim 1.
As to claim 15-17  , npl2 teaches all the subject matter pointed out in the above 103 rejection of parent claim 10.



As to claim 7,
neither npl2 Petrovic nor Alkadi nor Khoury teaches 
wherein the spoofing detection device is configured to be equipped on an aircraft

Carmack teaches
wherein the spoofing detection device is configured to be equipped on an aircraft
		Fig 3 302
		in view of  C9 19 and  C10 4-52

		
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of npl2 and Carmack as elements known in the prior art combined to yield predictable results.  For example, npl2 discloses detection of satellite signal spoofing.  Likewise in Fig 1,  Carmack teaches that drone 110 is attacked by ground source 150 spoofing GPS data from satellite 140. 

npl2 discloses a laboratory system for determining when satellites are spoofed, however in view of Carmack who teaches that drones may be attacked and that drones may detect and thwart spoofing attacks using on-board electronics 302, it would be obvious to combine npl2 and Carmack to allow Carmack to incorporate the advantageous features of npl2 into electronic systems 302.


Claims 8, 9, and 15-17 are rejected on the basis previously presented in the rejection of claim 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A MCCOY/Examiner, Art Unit 2431